     
EXHIBIT 10.1
 
 
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
 
THIS AMENDMENT, dated as of January 16, 2013, by and between NewBevCo, Inc., a
Delaware corporation (“Company”), and Comerica Bank, a Texas banking association
(“Bank”).
 
WITNESSETH:
 
WHEREAS, Company and Bank entered into that certain Second Amended and Restated
Credit Agreement dated as of June 30, 2008 (“Agreement”); and
 
WHEREAS, Company and Bank wish to amend the Agreement;
 
NOW, THEREFORE, Companies and Bank agree as follows:
 
1.           The definition of “Termination Date” in Section 1.1 of the
Agreement is amended by deleting the date April 30, 2013 where it appears
therein and replacing it with the date April 30, 2016.
 
2.           Section 2.1(f) of the Credit Agreement (Letters of Credit) is
amended by deleting the figure Five Million Dollars ($5,000,000) where it
appears therein and replacing with the figure Three Million Five Hundred
Thousand Dollars ($3,500,000).
 
3.           Schedule 10.7 to the Agreement is deleted and replaced with
Schedule 10.7 attached hereto.
 
4.           Except as modified hereby, all of the terms and conditions of the
Agreement shall remain in full force and effect.  Capitalized terms used but not
defined herein shall have the meanings given them in the Agreement.
 
5.           Company hereby represents and warrants that, after giving effect to
the amendment contained herein, (a) execution, delivery and performance of this
Amendment and any other documents and instruments required under this Amendment
or the Agreement are within Company’s corporate powers, have been duly
authorized, are not in contravention of law or the terms of Company’s
Certificate of Incorporation or Bylaws, and do not require the consent or
approval of any governmental body, agency, or authority; and this Amendment and
any other documents and instruments required under this Amendment or the
Agreement, will be valid and binding in accordance with their terms; (b) the
continuing representations and warranties of Company in Sections 4.1 through
4.17 of the Agreement, as updated by the quarterly financial statements of the
Company and the Parent, are true and correct on and as of the date hereof with
the same force and effect as if made on and as of the date hereof; and (c) no
Default or Event of Default has occurred and is continuing as of the date
hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           This Amendment shall be effective as of the date set forth above.
 
WITNESS the due execution hereof as of the day and year first above written.
 
BANK:
COMPANIES:
   
COMERICA BANK
NEWBEVCO, INC.
           
By: /s/ Gerald R. Finney, Jr.                                             
By: /s/ George R. Bracken                                           
   
Its:  Vice President                                                            
Its:   Vice President                                                       

 
 
2

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 10.7
 
PRICING GRID
 
 
 
BASIS FOR PRICING
   
LEVEL I
     
LEVEL II
     
LEVEL III
     
LEVEL IV
     
LEVEL V
 
 
CONSOLIDATED
FUNDED DEBT TO
EBITDA RATIO
   
 
< 0.75 to 1.0
     
 
≥0.75 to 1.0
 and
< 1.5 to 1.0
     
 
≥1.5 to 1.0
 and
< 2.0 to 1.0
     
 
≥2.0 to 1.0 <
and
< 2.5 to 1.0
     
 
≥2.5 to 1.0
 
 
 
APPLICABLE FACILITY
FEE PERCENTAGE
(expressed as basis points)
   
 
 
20.00
     
 
 
25.00
     
 
 
30.00
     
 
 
30.00
     
 
 
30.00
 
 
 
APPLICABLE LETTER
 OF CREDIT
PERCENTAGE
(expressed as basis points)
   
 
 
90.00
     
 
 
100.00
     
 
 
135.00
     
 
 
160.00
     
 
 
180.00
 
 
 
APPLICABLE PRIME-
BASED RATE MARGIN
(expressed as basis points)
   
 
 
-50.00
     
 
 
-25.00
     
 
 
0.00
     
 
 
0.00
     
 
 
50.00
 
 
 
APPLICABLE
EUROCURRENCY –
BASED RATE MARGIN
(expressed as basis points)
   
 
 
90.00
     
 
 
100.00
     
 
 
135.00
     
 
 
160.00
     
 
 
180.00
 

 
3
 